Title: To Thomas Jefferson from Thomas Pinckney, 20 June 1793
From: Pinckney, Thomas
To: Jefferson, Thomas



Dear Sir
London 20th June 1793

Since my letter of the 14th. of June which goes by the same conveyance with this I have received your several favors of the 15th. 16th. and 20th. of March, of the 12th. of April and the 7th. of May. The letter you mention to have written on the 26th. of April is not yet arrived. This I presume covers the Presidents Proclamation relating to our neutrality which I shall be glad to receive officially.
I have presented the Bills drawn on London for acceptance and sent that on Liverpool to our Consul there. I am to send for the Bills offered for acceptance today and hope to inform you in time for this conveyance that they have been honored.
When I had written thus-far Mr. Leslie called upon me with the dispatches you intrusted to his care. I have only time to say that the contents of all your favors shall be duly attended to: but I have no hope that this government will accede to that principle of the armed neutrality that free ships shall make free goods since Russia, Denmark, and Sweden do not insist upon it for the present war.
Mr. Cutting purposes proceeding to Lisbon with the first proper conveyance. I purpose writing by him to Colo. Humphreys. Amsterdam appears now to be in a state of security I shall therefore of course place the funds you have sent to me in the hands of our Bankers at that place.
Mr. Deas is returned from the City. The Bills drawn by Robert Gilmer & Co. on Strachan and McKenzie are accepted, that drawn by Willing Morris & Swanwick on John & Francis Baring for £3000 is noted for non acceptance. The person with whom Mr. Deas spoke at the house of Messrs. Barings however said he wished to speak with me on that and some other business for which purpose he would call on me  soon and that he did not know but that the Bill tho’ noted for non acceptance might be paid. I have the honor to be with sincere regard & great respect Dear Sir Your most faithful & obedt. Servant

Thomas Pinckney

